     Case 4:19-cv-02008 Document 21 Filed on 08/07/20 in TXSD Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

 ARMANDO TORRES, JR.                              §
        Plaintiff                                 §
 VS.                                              §      CIVIL ACTION NO.: 4:19-DCV-02008
                                                  §
                                                  §
 WAL-MART STORES TEXAS, LLC,                      §
 COMPASS HEALTH BRANDS                            §
           Defendants                             §

              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a), on behalf of Plaintiff Armando Torres,

Jr., deceased, Mary A. Torres, Sadie M. Torres, Helen A. Perez, and Lisa R. Torres submit this

Agreed Stipulation of Dismissal with Prejudice of all claims and causes of action asserted by

Plaintiff against Defendants Walmart Stores Texas, LLC, Compass Healthcare Corp., and Com-

Da Healthcare Co. Ltd., with the parties to bear their own costs. Defendants consent to this Motion.

       WHEREFORE, Plaintiffs pray that all claims asserted in this lawsuit against Defendants

Walmart Stores Texas, LLC, Compass Healthcare Corp., and Com-Da Healthcare Co. Ltd. be

dismissed with prejudice and that each party bear its own costs.

                                              Respectfully submitted,

                                              __________________________________
                                              S. Reed Morgan, Esq.
                                              Texas State Bar No: 14452300
                                              Email: rmorgan@carlsonattorneys.com
                                              The Carlson Law Firm, P.C.
                                              100 East Central Texas Expressway
                                              Killeen, Texas 76541
                                              ATTORNEY FOR PLAINTIFF
     Case 4:19-cv-02008 Document 21 Filed on 08/07/20 in TXSD Page 2 of 2




                            CERTIFICATE OF CONFERENCE

      I certify that I conferred with Defendants on August 7, 2020. Defendants consent to this
Motion and the Proposed Order.

                                            __________________________________
                                            S. Reed Morgan, Esq.


                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading has been served upon all counsel of
record via facsimile, electronic means, and/or U.S. Mail, postage prepaid and properly addressed
August 7, 2020.

                                            __________________________________
                                            S. Reed Morgan, Esq.
